The sole ground for reversal advanced upon this appeal is the insufficiency of the evidence to sustain certain findings of the court. The action was upon a promissory note made by defendants to plaintiff in part payment of the purchase by the latter of plaintiff's interest in an apartment house in the city of Los Angeles. The answer admitted the execution of the promissory note and sought to avoid its legal effect by charging fraud in its procurement. The fraud charged was that plaintiff falsely represented to defendants *Page 652 
to induce them to make the purchase that the apartment house "was paying a profit of from three hundred dollars to six hundred dollars a month over and above expenses." The evidence upon this was in sharp conflict, the defendants so testifying, the plaintiff and her corroborating witnesses stating that such representations were not made, that it was shown and explained to the defendants that many apartments in the house were vacant at the time of the purchase, but that in winter, "when the house was full it brought in a net income of from three hundred dollars to six hundred dollars a month." The court found in accordance with the testimony of plaintiff and her witnesses. The findings are supported, and that is all there is to this case.
The judgment and order appealed from are therefore affirmed.
Lorigan, J., and Melvin, J., concurred.